
	
		II
		111th CONGRESS
		1st Session
		S. 1848
		IN THE SENATE OF THE UNITED STATES
		
			October 22, 2009
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To modify and extend the suspension of duty on
		  fludioxinil technical.
	
	
		1.Fludioxinil
			 technical
			(a)In
			 generalHeading 9902.12.54 of the Harmonized Tariff Schedule of
			 the United States (relating to fludioxinil technical) is amended—
				(1)by striking
			 1.6 percent and inserting 1.0 percent; and
				(2)by striking the
			 date in the effective period column and inserting
			 12/31/2011.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
